Citation Nr: 1202885	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  10-22 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed due to in-service Agent Orange herbicide exposure.

2.  Entitlement to service connection for bilateral retinopathy and cataracts, claimed secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for right foot cellulitis with osteomyelitis and chronic edema, claimed secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for hypertension, claimed secondary to diabetes mellitus, type II.

5.  Entitlement to service connection erectile dysfunction, claimed secondary to diabetes mellitus, type II.

6.  Whether the calculation for the Veteran's non-service connected pension benefits is accurate.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Veteran had a hearing before the Board in September 2011 and the transcript is of record.

The Veteran submitted a Notice of Disagreement as to the service connection issues on appeal in February 2010.  Thereafter, the RO issued a Statement of the Case (SOC) in July 2011.  The Veteran never submitted a substantive appeal (VA-9) form.  Rather, during the hearing in September 2011, the Veteran indicated he wished to appeal these issues to the Board.  The Board finds the Veteran's sworn testimony in September 2011, once reduced to writing in the hearing transcript, is sufficient to be accepted in lieu of a timely VA-9 form.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  Accordingly, the Board finds the service connection issues properly on appeal here.  

The  issue of entitlement to service connection for diabetic nephropathy as secondary to the now service-connected diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The non-service connected pension issue along with the issues seeking entitlement to service connection for hypertension and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.

FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, he likely did set foot in the Republic of Vietnam during his military service and, thus, was exposed to herbicides.

2.  The Veteran is currently diagnosed with diabetes mellitus, type II, requiring insulin and a restricted diet.

3.  The Veteran is currently diagnosed with bilateral diabetic retinopathy, bilateral cataracts, and status-post right foot cellulitis with osteomyelitis and edema all medically attributed to the Veteran's diabetes mellitus, type II.   


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus, type II has been established. 38 U.S.C.A. §§ 1110, 1112, 1116, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309; 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

2.  Service connection for bilateral retinopathy and cataracts has been established. 38 U.S.C.A. §§ 1110, 1112, 1116, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011). 

3.  Service connection for status-post right foot cellulitis with osteomyelitis and edema has been established. 38 U.S.C.A. §§ 1110, 1112, 1116, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records do not indicate any in-service complaints, treatment or diagnoses of diabetes, bilateral eye disorders or right foot disorders.  The Veteran does not claim he incurred any of these disorders while on active duty.

Rather, the Veteran claims his military service included in-land service in Vietnam, exposing him to Agent Orange herbicides.  He believes because of that exposure, he developed diabetes mellitus, type II and, thereafter, diabetic complications, to include bilateral diabetic retinopathy, cataracts and right foot cellulitis.

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have one of several diseases and served on active duty in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6) and 3.309(e).  

Service in Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  Diabetes mellitus, type II is included on this list. 

The Board further notes that any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310.  Accordingly, if service connection for diabetes mellitus is warranted, the Veteran is also entitled to service connection for any disability proximately due to or the result of his diabetes mellitus.

In short, the claims on appeal here all stem from the Veteran's main claim:  that he was exposed to Agent Orange herbicides during his military service.  For these reasons, the Board concludes the crucial question here is whether the Veteran had service in Vietnam sufficient to raise the presumption of exposure to Agent Orange. The Board concludes he did. 

The Veteran's DD-214 reflects the Veteran served on the USS Constellation with the Navy and is attributed with nearly three years of Foreign Service.  The Veteran also is in receipt of, among other things, the Vietnam Service Medal.  His personnel records, however, do not specifically confirm the Veteran ever set foot on the soil of Vietnam or in the inland waters of Vietnam.  Rather, NPRC verified the USS Constellation was in the official waters of Vietnam during various periods in 1971 and 1972 that overlap with the Veteran's periods of active service.  NPRC could not, however, confirm whether the Veteran actually set foot on the land of Vietnam.

The Veteran claimed under sworn testimony before the Board that he would go to Vietnam for one or two week temporary assignments to deliver supplies to troops there.  He specifically indicated he set foot on the actual soil of Vietnam many times, albeit for short periods of time. 

The Veteran's testimony is generally consistent with NPRC, which noted one or two week increments in which the USS Constellation was in the official waters of Vietnam.  

There is nothing specifically in the record raising doubt of the Veteran's credibility.  As such, the Veteran is entitled to the benefit of the doubt and Vietnam in-country presence during his military service is conceded. 

The Board concludes that the Veteran is entitled to the presumption of herbicide exposure as contemplated under 38 U.S.C. § 1116(f).  Diabetes mellitus, type II, moreover, is a disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e). 

Where a disease is associated with in-service herbicide exposure, as is the case here, service connection is warranted if the disease manifests to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii).  The second relevant inquiry here, then, is whether the Veteran's diabetes mellitus, type II, is or was at a compensable level under the relevant law at any time since service.  Id.  The Board concludes it is.

Diabetes mellitus, type II, is assigned a compensable evaluation even if manageable by restricted diet only.  If diabetes requires insulin in addition to a restricted diet, a higher evaluation can be assigned.  See 38 C.F.R. § 4.119, DC 7913.  In this case, VA outpatient treatment records clearly support the Veteran's diabetes is managed with daily insulin and restricted diet.  Accordingly, the severity of the Veteran's diabetes would support a compensable rating.

The Veteran was afforded VA examinations for pension purposes in October 2009 where the examiners, in pertinent part, indicated the Veteran was diagnosed with diabetes mellitus, type II, in 1995, which is currently treated with daily insulin and frequent visits to his endocrinologist.  The examiners also clearly indicate the Veteran's diabetes mellitus, type II, has caused multiple complications, to include right foot cellulitis with osteomyelitis with chronic edema, bilateral diabetic retinopathy and bilateral cataracts also medically associated with the Veteran's diabetes.  While the VA examiner did not specifically relate the status-post right foot cellulitis to diabetes mellitus, medical records which detail treatment for that condition include note the connection to diabetes mellitus.  

Accordingly, the Board finds service connection warranted for diabetes mellitus, type II.  Service connection is also warranted for bilateral retinopathy and cataracts and the status-post right foot cellulitis because these conditions have been medically attributed to his diabetes.  See 38 C.F.R. § 3.310(a).
 
The evidence thus being in favor of the veteran, the Board concludes that service connection for diabetes mellitus, type II, bilateral retinopathy, bilateral cataracts and status-post right foot cellulitis with osteomyelitis and edema is warranted.

ORDER

Entitlement to service connection for diabetes mellitus, type II, claimed due to in-service Agent Orange herbicide exposure is granted.

Entitlement to service connection for bilateral retinopathy and cataracts, claimed secondary to diabetes mellitus, type II, is granted.

Entitlement to service connection for status-post right foot cellulitis with osteomyelitis and chronic edema, claimed secondary to diabetes mellitus, type II, is granted.


REMAND

Service Connection (Hypertension and Erectile Dysfunction)

The Veteran also claims his hypertension and claimed erectile dysfunction (ED) are further complications of his diabetes mellitus, type II.  

The Veteran was afforded a VA examination in October 2009 where the examiner did not find ED and opined the Veteran's hypertension, which was diagnosed in 1998, is secondary to "renovascular disease."  

Since that time, however, the Veteran testified before the Board that he receives treatment for his conditions, and most significantly his hypertension, at the VA medical center in San Diego, California.  While records from Las Vegas, Nevada are of record, it does not appear the RO ever attempted to obtain the Veteran's VA outpatient treatment records from San Diego.  Corrective action is required.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating that federal records are considered part of the record on appeal since they are within VA's constructive possession).

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. See 38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

In this case, the Veteran was afforded an October 2009 VA examination, but the examination was done in conjunction with a pension claim.  As such, the examiner did not specifically proffer an opinion with regard to service connection.  That is, while the examiner found the Veteran to have hypertension secondary to renovascular disease, the examiner did not proffer an opinion as to whether the condition was "aggravated by" the Veteran's service-connected diabetes mellitus, type II.  For these reasons and in light of the missing medical evidence, a new VA examination is indicated.

The examiner also diagnosed diabetic nephropathy, but did not specifically comment on the effect of that condition on hypertension.  A claim of service connection for diabetic nephropathy is not before the Board and has been referred to the RO for action.  The opinion obtained on remand should address that question.  

Non Service Connected Pension Calculation

The Veteran is currently receiving non-service connected pension for various disorders, to include (among others) diabetes, retinopathy and right foot cellulitis.  The Veteran claims the calculation of his pension is incorrect for various reasons related to dependants and calculation of his income.

Clearly, the award granted in this Board decision significantly affects the Veteran's pension claim.  The RO's initial assignment of disability ratings and effective dates may render his pension appeal moot.  In any case, it is clear the Veteran's pension appeal is "inextricably intertwined" with the initial ratings of the Veteran's newly service-connected disabilities.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Here, the RO is advised that the Veteran's pension claim must be adjudicated after full development and adjudication of the initial ratings and effective date determinations of the newly service connected disabilities.  Id.

Finally, the Veteran was awarded disability benefits from the Social Security Administration (SSA), effective August 2008.  At the October 2009 VA examination, he reported that he was receiving those benefits due, in part, to diabetic complications.  There is a reasonable possibility that those records are relevant to the claims addressed on remand.  Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The AMC/RO should contact SSA and obtain any records considered by that agency in their determination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's medical records from the VA Medical Centers in San Diego, California and Las Vegas, Nevada not currently of record. All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Obtain a copy of any SSA decision awarding disability benefits for the appellant and copies of all medical records upon which any such SSA disability benefit award was based. 
 
3.  After obtaining the above records, to the extent available, schedule the Veteran for an appropriate VA examination for his claimed hypertension and erectile dysfunction.  The claims folder should be made available to the examiner for review.  The examiner is asked to determine the extent and likely etiology of these conditions, to the extent they are found, specifically commenting on whether the Veteran's hypertension and/or erectile dysfunction was at least as likely as not (i.e., a 50 percent probability) caused or aggravated by his service-connected diabetes mellitus, type II, or any complication related to that condition, or any incident of his military service.

In providing the opinion regarding hypertension, the examiner should specifically comment on the relationship between the diabetic nephropathy, renovascular disease and hypertension.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of any currently diagnosed erectile dysfunction or hypertension (i.e., a baseline) before the onset of the aggravation,  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  After the above is complete, and after development and adjudication of any inextricably intertwined claim is complete, readjudicate the Veteran's claims. If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


